Citation Nr: 9923029	
Decision Date: 08/13/99    Archive Date: 08/24/99

DOCKET NO.  94-25 455A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for left 
foot calcaneal spur.

2.  Entitlement to a rating in excess of 10 percent for right 
foot calcaneal spur.

3.  Entitlement to a rating in excess of 10 percent for 
lumbar spinal stenosis with bulge at the level of the fourth 
and fifth lumbar intervertebral space (L4-5).

4.  Entitlement to an increased rating for hypertension, 
currently evaluated 10 percent disabling.

5.  Entitlement to a rating in excess of zero percent for 
degenerative joint disease of the cervical spine.

6.  Entitlement to a rating in excess of zero percent for 
right knee chondromalacia, with history of fracture of the 
patella.

7.  Entitlement to a rating in excess of zero percent for 
left knee chondromalacia.

8.  Entitlement to a rating in excess of zero percent for 
right carpal tunnel syndrome.

9.  Entitlement to a rating in excess of zero percent for 
left carpal tunnel syndrome.

10.  Entitlement to a rating in excess of zero percent for 
chronic prostatitis with benign prostatic hypertrophy.

11.  Entitlement to a rating in excess of 10 percent for 
sinusitis with allergic rhinitis.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Daniel R. McGarry


REMAND

The veteran had active service from September 1973 to 
September 1993.

In June 1997, the Board remanded this matter for conduct of a 
VA examination to evaluate the veteran's disability from 
sinusitis and allergic rhinitis.  The RO was also requested 
to schedule a hearing at the RO before a member of the Board, 
as the veteran had requested such a hearing in the VA Form 9 
he filed in July 1994.  The file contains no indication that 
such a hearing was scheduled, nor any indication that the 
veteran has withdrawn his request for the hearing.

To ensure full compliance with due process requirements, the 
case is REMANDED to the RO for the following action:

The RO should schedule the appellant for 
a hearing before a member of the Board at 
the RO.

Thereafter, the case should be returned to the Board.  The 
Board intimates no opinion as to the ultimate outcome of this 
case.  The appellant need take no action unless otherwise 
notified.  The appellant has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded to the regional office.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	MARY GALLAGHER
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).


